Exhibit 10.1

 

SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) made as of the 29th day of June, 2015, by and among KITE REALTY
GROUP, L.P., a Delaware limited partnership (“Borrower”), KITE REALTY GROUP
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (“Guarantor”), KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank
and the other lenders which are signatories hereto, collectively, the
“Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent, the Lenders and certain other parties entered into
that certain Fourth Amended and Restated Credit Agreement dated as of July 1,
2014, as amended by that certain First Amendment to Fourth Amended and Restated
Credit Agreement dated as of March 12, 2015 (as amended, the “Credit
Agreement”); and

 

WHEREAS, Borrower desires to increase the Term Loan Commitment and has requested
that the Agent and the Lenders make certain other modifications to the terms of
the Credit Agreement; and

 

WHEREAS, certain of the Lenders desire to increase their Term Loan Commitments,
and the Agent and the Lenders have agreed to make such other modifications
subject to the execution and delivery by Borrower and Guarantor of this
Amendment.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.                                      Definitions.  All the terms used herein
which are not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

 

2.                                      Modification of the Credit Agreement. 
Borrower, the Lenders and Agent do hereby modify and amend the Credit Agreement
as follows:

 

(a)                                 By inserting the following definition in
Section 1.1. of the Credit Agreement in the appropriate alphabetical order:

 

‘“Material Acquisition’ means (a) a single acquisition by Borrower or any of its
Subsidiaries of properties or assets for a gross purchase price equal to or in
excess of ten percent (10%) of Total Asset Value (determined without giving
effect to such acquisition) or (b) one or more acquisitions by Borrower or any
of its Subsidiaries of properties or assets in any two consecutive fiscal
quarters for an aggregate gross

 

1

--------------------------------------------------------------------------------


 

purchase price equal to or in excess of ten percent (10%) of Total Asset Value
(determined without giving effect to such acquisitions).”

 

(b)                                 By deleting in their entirety the
definitions of “Interest Expense”, “Negative Pledge” and “Unencumbered Pool”
appearing in Section 1.1. of the Credit Agreement, and inserting in lieu thereof
the following:

 

“‘Interest Expense’ means, with respect to any Person, on any date of
determination, without duplication, (a) total interest expense of such Person
excluding any non-cash interest expense incurred (in accordance with GAAP) for
the period of two fiscal quarters most recently ended, determined on a
consolidated basis for such period, plus (b) such Person’s pro rata share of
Interest Expense of Unconsolidated Affiliates for such period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that the following shall not constitute a Negative Pledge: 
(a) an agreement that conditions a Person’s ability to encumber its assets
(i) in order to be included in a pool of unencumbered assets to comply with
financial covenant ratios with respect to Unsecured Indebtedness or (ii) upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that in each case do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, or (b) a
provision contained in any agreement that evidences Unsecured Indebtedness which
contains restrictions on encumbering assets that are substantially similar to,
or less restrictive than, those restrictions contained in the Loan Documents.

 

“Unencumbered Pool” means, as of any date of determination, (a) the Initial
Unencumbered Pool Properties, plus (b) each other Eligible Unencumbered Pool
Property which has been added to the Unencumbered Pool as of such date, plus
(c) any Property approved by the Requisite Lenders in writing for inclusion in
the Unencumbered Pool, minus (d) any Property which has been removed from the
Unencumbered Pool by the Borrower or pursuant to this Agreement as of such date,
minus (e) any Property which has been removed from the Unencumbered Pool
pursuant to the next sentence hereof as of such date (and plus any Eligible
Unencumbered Pool Property which has been added back into the Unencumbered Pool
pursuant to the next sentence hereof), minus (f) any Unencumbered Pool Property
which no longer satisfies the requirements of an Eligible Unencumbered Pool
Property.  In the event that all or any material portion of a Property then
within the Unencumbered Pool shall be damaged or taken by condemnation, then, in
the Agent’s reasonable discretion, such Property shall either be treated as a
Renovation Property or no longer be a part of the Unencumbered Pool unless and
until any damage to such Property is repaired or restored, such Property becomes
fully operational and the Agent shall receive evidence satisfactory to the Agent
of the projected Net Operating Income of such Property following such repair or

 

2

--------------------------------------------------------------------------------


 

restoration.  In the event that all or any material portion of any
Construction-in-Process Property then within the Unencumbered Pool shall be
damaged or taken by condemnation, then the Agent may reduce the amount of the
Unencumbered Pool Value in an amount which the Agent reasonably deems
appropriate in light of such damage or condemnation; or may remove such
Construction-In-Process Property from the Unencumbered Pool unless and until
such Construction-In-Process Property is repaired or restored to the Agent’s
reasonable satisfaction.”

 

(c)                                  By inserting the following sentence at the
end of the definition of “Lien” appearing in Section 1.1. of the Credit
Agreement:

 

“Any requirement in documentation evidencing or governing Unsecured Indebtedness
that requires that such Unsecured Indebtedness be secured on an “equal and
ratable” basis to the extent that other Unsecured Indebtedness is secured shall
not constitute a Lien or a Negative Pledge, but there shall be a Lien to the
extent any such security is granted.”

 

(d)                                 By deleting in its entirety Section 4.1. of
the Credit Agreement, and inserting in lieu thereof the following: “Section 4.1.
[Reserved.]”.

 

(e)                                  By deleting in its entirety Section 4.2. of
the Credit Agreement, and inserting in lieu thereof the following:

 

“Section 4.2.                         Conditions Precedent to a Property
Becoming an Eligible Unencumbered Pool Property.

 

No Property shall become an Eligible Unencumbered Pool Property until the
Borrower shall have caused to be executed and delivered to the Agent, if such
Property is owned by a Subsidiary that is not already a Guarantor or any
Subsidiary which owns an interest therein is liable with respect to Unsecured
Indebtedness and such Subsidiaries are not exempted from being a Guarantor
pursuant to Section 4.3.(b), (i) an Accession Agreement executed by such
Subsidiary, and (ii) all of the items that would have been required to be
delivered to the Agent under Section 6.1.(a)(iv) through (vii) had such
Subsidiary been a Loan Party on the Effective Date”.

 

(f)                                   By deleting in its entirety
Section 4.3.(a) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(a)                           (i)                                     From time
to time the Borrower may request, upon not less than five (5) Business Days
prior written notice to the Agent (or such shorter period as the Agent may agree
in its sole discretion), that a Subsidiary that is a Guarantor solely pursuant
to Section 4.3.(c)(ii) be released from the Guaranty, which release (the
“Release”) shall be effected by the Agent if all of the following conditions are
satisfied as of the date of such Release:

 

3

--------------------------------------------------------------------------------


 

(ii)                                  no Default or Event of Default has
occurred and is then continuing or would occur or exist immediately after giving
effect to such Release; and

 

(iii)                               Administrative Agent shall have received
evidence satisfactory to it (which evidence may be in the form of a certificate
from an officer of the Borrower certifying thereto) that such Subsidiary has not
created, incurred, acquired, assumed, or suffered to exist and is not otherwise
liable (whether as a borrower, co-borrower, guarantor or otherwise) with respect
to any Unsecured Indebtedness (or simultaneously with the release hereunder will
be released from liability with respect to such Unsecured Indebtedness). 
Nothing in this Section 4.3.(a) shall authorize the release of Parent from the
Springing Guaranty.”

 

(g)                                  By deleting in its entirety
Section 7.1.(y) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(y)                           Unencumbered Pool Properties.  Each of the
Unencumbered Pool Properties (other any Unencumbered Pool Property approved
pursuant to clause (c) of the definition of “Unencumbered Pool”) satisfies all
of the requirements contained in the definition of “Eligible Unencumbered Pool
Property”.  Each of the Unencumbered Pool Property Controlled Subsidiaries that
owns (or leases pursuant to a Ground Lease) an Unencumbered Controlled Pool
Property then included in the Unencumbered Pool satisfies the requirements of
this Agreement to be an Unencumbered Pool Property Controlled Subsidiary.

 

(h)                                 By deleting in its entirety the first (1st)
sentence of Section 8.14 of the Credit Agreement, and inserting in lieu thereof
the following:

 

“The Parent, the Borrower, each other Loan Party and each Borrowing Base
Subsidiary shall each take such actions as are necessary to preserve its right
and ability to pledge its interest in the Unencumbered Pool Properties to the
Agent without any such pledge after the date hereof causing or permitting the
acceleration (after the giving of notice or the passage of time, or otherwise)
of any other Indebtedness of the Loan Parties or any of their respective
Subsidiaries; provided, however, that this Section 8.14 shall not prohibit
(a) an agreement that conditions a Person’s ability to encumber its assets to be
included in a pool of unencumbered properties to comply with financial covenant
ratios with respect to Unsecured Indebtedness or upon the maintenance of one or
more specified ratios that limit such Person’s ability to encumber its assets
but that in each case do not generally prohibit the encumbrance of its assets,
or the encumbrance of specific assets or (b) a provision contained in any
agreement that evidences Unsecured Indebtedness which contains restrictions on
encumbering assets that are substantially similar to, or less restrictive than,
those restrictions contained in the Loan Documents.

 

4

--------------------------------------------------------------------------------


 

(i)                                     By deleting the words “and 10.2.”
appearing in the sixth (6th) line of Section 9.3. of the Credit Agreement and
deleting the words “and the covenants in Sections 10.1.(i) and (j)” appearing in
the last line of Section 9.3. of the Credit Agreement.

 

(j)                                    By deleting in its entirety
Section 10.1.(a) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(a)                           Maximum Leverage Ratio.  The Leverage Ratio to
exceed the ratio of 0.60 to 1.00 at any time; provided, however, that for any
one (1) period (but only one (1) period during the term of this Agreement) of up
to four (4) consecutive fiscal quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice, the Leverage Ratio
may exceed the ratio of 0.60 to 1.00 but shall not exceed the ratio of 0.65 to
1.00 during such period.”

 

(k)                                 By deleting in its entirety
Section 10.1.(g) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(g)                            Unsecured Leverage.  The ratio of (i) the
aggregate Unsecured Indebtedness of the Parent, the Borrower, or any Subsidiary
of Parent, determined on a consolidated basis, to (ii) Unencumbered Pool Value
to exceed .60 to 1.00 at any time; provided, however, that for any one
(1) period (but only one (1) period during the term of this Agreement) of up to
four (4) consecutive fiscal quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice, the ratio of
(x) the aggregate Unsecured Indebtedness of the Parent, the Borrower or any
Subsidiary of Parent, determined on a consolidated basis, to (y) Unencumbered
Pool Value may exceed 0.60 to 1.00 but shall not exceed the ratio of 0.65 to
1.00 during such period.”

 

(l)                                     By deleting in their entireties Sections
10.1.(i) and 10.1.(j) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(i) Reserved.

 

(j) Reserved.”

 

(m)                             By deleting in its entirety Section 10.2. of the
Credit Agreement, and inserting in lieu thereof the following:

 

“Section 10.2.  Restricted Payments.

 

The Borrower shall not, and shall not permit Parent or any of its Subsidiaries
to, declare or make any Restricted Payment; provided, however, that the Parent
and its Subsidiaries may declare and make Restricted Payments so long as no
Default or Event of Default exists or would result therefrom.  Notwithstanding
the foregoing, but subject to the following sentence, if a Default or Event of
Default exists, the Borrower

 

5

--------------------------------------------------------------------------------


 

and Parent may only declare or make cash distributions to its shareholders for
any fiscal year in an aggregate amount not to exceed the minimum amount
necessary for the Parent to maintain its status as a REIT under the Internal
Revenue Code and any Subsidiary may make Restricted Payments to the Borrower or
any other Subsidiary of the Borrower.  If an Event of Default specified in
Section 11.1.(a) or (b), an Event of Default with respect to the Parent or the
Borrower under Section 11.1.(f) or an Event of Default with respect to the
Parent or the Borrower under Section 11.1.(g) shall exist, or if as a result of
the occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2.(a), the Borrower shall not, and shall not
permit Parent or any Subsidiary to, make any Restricted Payments to any Person
other than to the Borrower or any other Subsidiary of the Borrower.”

 

(n)                                 By deleting in its entirety
Section 10.4.(n) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(n)                           provided that no Default or Event of Default
exists or would result therefrom, repurchases of any common shares or other
Equity Interests (or securities convertible into such interests) in the Parent;”

 

(o)                                 By deleting in its entirety
Section 10.6.(h) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(h)                           the Parent, the Borrower or any Subsidiary may
sell, transfer, contribute, master lease or otherwise dispose of any Property in
an arm’s length transaction (or, if the transaction involves an Affiliate of the
Borrower, if the transaction complies with Section 10.10), including, without
limitation, a disposition of Properties pursuant to a merger or consolidation,
provided, however, that (i) the same would not result in a Default or Event of
Default and (ii) an Unencumbered Pool Property may not be sold, transferred or
otherwise disposed of unless immediately thereafter and after giving effect
thereto, the Borrower shall be in pro forma compliance with the covenants set
forth in Section 10.1.;”

 

(p)                                 By deleting in its entirety
Section 10.9.(b) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(b) if such agreements or documents relate to an Unencumbered Pool Property
Controlled Subsidiary that owns (or leases pursuant to a Ground Lease) an
Unencumbered Controlled Pool Property then included in the Unencumbered Pool,
would cause such Unencumbered Pool Property Controlled Subsidiary to no longer
satisfy the requirements to be one.”

 

(q)                                 By deleting in its entirety
Section 11.1.(l)(ii) of the Credit Agreement, and inserting in lieu thereof the
following:

 

6

--------------------------------------------------------------------------------


 

“(ii)                            During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such 12
month period constituted the Board of Trustees of the Parent (together with any
new trustees whose election by such Board or whose nomination for election by
the shareholders of the Parent was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Parent then in office; or”

 

(r)                                    By deleting in its entirety the last
sentence of Section 11.1. of the Credit Agreement, and inserting in lieu thereof
the following:

 

“In the event that there shall occur any Default that affects only certain
Unencumbered Pool Property included in the calculation of the Unencumbered Pool
Value, then the Borrower may elect to cure such Default (so long as no other
Default or Event of Default exists or would arise as a result) by electing to
have the Agent remove such Unencumbered Pool Property from the calculation of
the Unencumbered Pool Value and the covenants in Section 10.1.(g) and (h) and by
reducing the outstanding Unsecured Indebtedness by the amount necessary to cause
compliance with the covenants in Section 10.1.(g) and (h) in a manner such that
the Loans are repaid or prepaid on at least a ratable basis (determined based on
the aggregate outstanding principal amount of Loans and any Letter of Credit
Liabilities (provided, however, that the amount allocable to any Letter of
Credit Liabilities that are not Reimbursement Obligations shall be used first to
repay any Swingline Loans, second to repay Revolving Loans and then to Term
Loans, and provided further that if repayment or prepayment of the Loans does
not result in the repayment or prepayment of the Loans and Letter of Credit
Liabilities on at least a ratable basis as provided herein, then such necessary
amount shall be used to cash collateralize the amount of Letter of Credit
Liabilities necessary for such ratable basis) and the aggregate outstanding
principal amount of all other Unsecured Indebtedness receiving any repayment or
prepayment on the date of such repayment or prepayment), in which event such
removal and reduction shall be completed within five (5) Business Days after the
earlier of (i) Borrower obtaining knowledge of such Default and (ii) receipt of
notice of such Default from the Agent.  In connection with removal, Borrower
shall deliver to the Agent the items required to be delivered pursuant to
Section 4.5. in connection with the removal of an ineligible property.”

 

(s)                                   By deleting in its entirety Exhibit J
(Form of Compliance Certificate) attached to the Credit Agreement, and inserting
in lieu thereof Exhibit J attached hereto and made a part hereof.

 

3.                                      Term Loan Commitments.

 

(a)                                 In connection with the increase of the Term
Loan Commitment pursuant to Section 2.16. of the Credit Agreement, as of the
“Effective Date” (as hereinafter defined) of

 

7

--------------------------------------------------------------------------------


 

this Amendment and following satisfaction of all conditions thereto as provided
herein, the amount of each Term Loan Lender’s Term Loan Commitment shall be the
amount set forth on Schedule 1 attached hereto and made a part hereof.  In
connection with the increase of the Term Loan Commitment, each Term Loan Lender
that is increasing its Term Loan Commitment that was previously issued a Term
Loan Note or that requests a Term Loan Note shall be issued on the Effective
Date a replacement Term Loan Note in the principal face amount of its Term Loan
Commitment, which will be a “Term Loan Note” under the Credit Agreement.  Each
such Note shall provide that it is a replacement for the existing Term Loan Note
of each such Term Loan Lender, and following the Effective Date each increasing
Term Loan Lender will promptly return to Borrower its existing Term Loan Note
that is being replaced marked “Replaced”.

 

(b)                                 Each Term Loan Lender that is increasing its
Term Loan Commitment confirms that it has received copies of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to increase its Term Loan Commitment and has made its own decision to
increase its Term Loan Commitment without reliance upon any Lender, Agent, any
Titled Agent or any affiliate or subsidiary of any thereof.

 

(c)                                  On the Effective Date of this Amendment,
the Term Loan Lenders whose Term Loan Commitment is increasing shall advance, in
accordance with and subject to the terms of the Credit Agreement, the amount of
the increase in its Term Loan Commitment, which shall then be Term Loans under
the Credit Agreement.

 

4.                                      References to Credit Agreement.  All
references in the Loan Documents to the Credit Agreement shall be deemed a
reference to the Credit Agreement, as modified and amended herein.

 

5.                                      Acknowledgment of Borrower and
Guarantor.  Borrower and Guarantor hereby acknowledge, represent and agree that
the Loan Documents, as modified and amended herein, remain in full force and
effect and constitute the valid and legally binding obligation of Borrower and
Guarantor, as applicable, enforceable against Borrower and Guarantor in
accordance with their respective terms (except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity), and that the execution and delivery of this
Amendment does not constitute, and shall not be deemed to constitute, a release,
waiver or satisfaction of Borrower’s or Guarantor’s obligations under the Loan
Documents.

 

6.                                      Representations and Warranties. 
Borrower and Guarantor represent and warrant to Agent and the Lenders as
follows:

 

(a)                                 Authorization.  The execution, delivery and
performance of this Amendment and the Term Loan Notes delivered pursuant hereto
and the transactions contemplated hereby and thereby (i) are within the
authority of Borrower and Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower and Guarantor, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any of the Borrower or
Guarantor is subject or any judgment, order, writ, injunction, license or permit
applicable to any of the Borrower or Guarantor, (iv) do not and will not
conflict with or constitute a default (whether with the passage

 

8

--------------------------------------------------------------------------------


 

of time or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of the Borrower or Guarantor or any of their respective properties or to which
any of the Borrower or Guarantor is subject, and (v) do not and will not result
in or require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of any of the Borrower or Guarantor.

 

(b)                                 Enforceability.  This Amendment and the Term
Loan Notes delivered pursuant hereto to which Borrower and Guarantor are a party
are the valid and legally binding obligations of Borrower and Guarantor
enforceable in accordance with the respective terms and provisions hereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and the effect of general principles of equity.

 

(c)                                  Approvals.  The execution, delivery and
performance of this Amendment and the Term Loan Notes delivered pursuant hereto
and the transactions contemplated hereby and thereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained and any disclosure filings
with the SEC as may be required with respect to this Amendment.

 

(d)                                 Reaffirmation.  Borrower and Guarantor
reaffirm and restate as of the date hereof each and every representation and
warranty made by the Borrower and Guarantor and their respective Subsidiaries in
the Loan Documents or otherwise made by or on behalf of such Persons in
connection therewith except for representations or warranties that expressly
relate to an earlier date.  Each representation or warranty made or deemed made
by the Borrower or any other Loan Party in any Loan Document to which Borrower
or any such Loan Party is a party is (and will be) true or correct in all
material respects on the Effective Date (except for representations or
warranties which expressly relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.

 

7.                                      No Default.  By execution hereof, the
Borrower and Guarantor certify that as of the date of this Amendment and
immediately after giving effect to this Amendment (including after giving pro
forma effect to the increase of the Term Loan Commitments and funding of the
additional Term Loans), no Default or Event of Default has occurred and is
continuing.

 

8.                                      Waiver of Claims.  Borrower and
Guarantor acknowledge, represent and agree that none of such Persons has any
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever arising on or before the date hereof with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender pursuant to or relating to the Loan Documents,
and each of such Persons does hereby

 

9

--------------------------------------------------------------------------------


 

expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.

 

9.                                      Ratification.  Except as hereinabove set
forth, all terms, covenants and provisions of the Credit Agreement remain
unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Loan Documents as modified and amended herein. 
Guarantor hereby consents to the terms of this Amendment.  Nothing in this
Amendment or any other document delivered in connection herewith shall be deemed
or construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantor under the Loan Documents.

 

10.                               Effective Date.  This Amendment shall be
deemed effective and in full force and effect (the “Effective Date”) upon
confirmation by the Agent of the satisfaction of the following conditions:

 

(a)                                 the execution and delivery of this Amendment
by Borrower, Guarantor, Agent, the Requisite Lenders and each Lender whose Term
Loan Commitment is increasing pursuant to this Amendment;

 

(b)                                 the delivery to Agent of an opinion of
counsel to the Borrower and the Guarantor addressed to the Agent and the Lenders
covering such matters as the Agent may reasonably request;

 

(c)                                  the delivery to Agent of a Term Loan Note
duly executed by the Borrower in favor of each Lender whose Term Loan Commitment
is increasing that was previously issued a Term Loan Note or that has otherwise
requested a Term Loan Note in the amount set forth next to such Lender’s name on
Schedule 1 attached hereto;

 

(d)                                 receipt by Agent of evidence that the
Borrower shall have paid all fees (including legal fees) due and payable with
respect to this Amendment and the increase of the Term Loan Commitment;

 

(e)                                  receipt by Agent of such other resolutions,
certificates, documents, instruments and agreements as the Agent may reasonably
request; and

 

(f)                                   delivery to Agent of a Compliance
Certificate, adjusted to give pro forma effect to the advance of the Term Loans
to be made on or about the date hereof, and evidencing compliance with the
covenants described in §9.3. of the Credit Agreement.

 

11.                               Amendment as Loan Document.  This Amendment
shall constitute a Loan Document.

 

12.                               Counterparts.  This Amendment may be executed
in any number of counterparts which shall together constitute but one and the
same agreement.

 

13.                               MISCELLANEOUS.  THIS AMENDMENT SHALL PURSUANT
TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY AND

 

10

--------------------------------------------------------------------------------


 

CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors, successors-in-title and assigns as
provided in the Credit Agreement.

 

[Signatures on Next Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

KITE REALTY GROUP, L.P., a Delaware limited partnership

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Daniel R. Sink, Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

GUARANTOR:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

/s/ Daniel R. Sink

 

Name:

Daniel R. Sink

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as

 

Administrative Agent, as a Lender and as

 

Swingline Lender

 

 

 

 

 

By:

/s/ James Komperda

 

Name:

James Komperda

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, As Co-Documentation Agent

 

with respect to the Revolver Loan, Syndication

 

Agent with respect to the Term Loan and as a

 

Lender

 

 

 

 

 

By:

/s/ Scott S. Solis

 

Name:

Scott S. Solis

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

As Syndication Agent with respect to the

 

Revolving Loan, Co-Documentation Agent with

 

respect to the Term Loan, and as a Lender

 

 

 

 

 

By:

/s/ Anne Q. Kruer

 

Name:

Anne Q. Kruer

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

As Co-Documentation Agent with respect to the

 

Term Loan and as a Lender

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

Name:

Elizabeth Johnson

 

Title:

Executive Director

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John Rowland

 

Name:

John Rowland

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

As Co-Documentation Agent with respect to the Revolving Loan and Term Loan and
as a Lender

 

 

 

 

 

By:

/s/ Renee Lewis

 

Name:

Renee Lewis

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ Florentina Djulvezan

 

Name:

Florentina Djulvezan

 

Title:

Assistant Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Kerri L. Raines

 

Name:

Kerri L. Raines

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Michael L. Kauffman

 

Name:

Michael L. Kauffman

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio banking corporation

 

 

 

 

 

By:

/s/ Michael P. Perillo

 

Name:

Michael P. Perillo

 

Title:

AVP

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name:

Vanessa Kurbatskiy

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Thomas S. Silnes, Jr.

 

Name:

/s/ Thomas S. Silnes, Jr.

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Shawn S. Bullock

 

Name:

Shawn S. Bullock

 

Title:

Senior Vice President

 

Signature Page to Second Amendment to Fourth Amended and Restated Credit
Agreement — KeyBank / Kite Realty 2015

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Lender

 

Term Loan Commitment

 

KeyBank National Association

 

$

35,000,000.00

 

Wells Fargo Bank, National Association

 

$

35,000,000.00

 

Bank of America, N.A.

 

$

35,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

35,000,000.00

 

U.S. Bank National Association

 

$

35,000,000.00

 

Regions Bank

 

$

32,500,000.00

 

Suntrust Bank

 

$

32,500,000.00

 

Fifth Third Bank

 

$

32,500,000.00

 

The Huntington National Bank

 

$

27,500,000.00

 

Barclays Bank PLC

 

$

20,000,000.00

 

Capital One, National Association

 

$

20,000,000.00

 

PNC Bank, National Association

 

$

20,000,000.00

 

Associated Bank National Association

 

$

20,000,000.00

 

Raymond James Bank, N.A.

 

$

20,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF COMPLIANCE CERTIFICATE

 

                   , 201 

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  James Komperda

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of July 1, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Borrower) as follows:

 

(1)           The undersigned is the                       of the Borrower.

 

(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

 

(3)           To the undersigned’s knowledge, after reasonable due inquiry, no
Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].

 

(4)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower was in compliance with the covenants
contained in Sections 10.1. of the Credit Agreement, and showing the calculation
of Unencumbered Pool Value, Unsecured Debt Interest Coverage Ratio and listing
the Unencumbered Pool Properties.

 

J-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

 

Name:

 

 

Title:

 

 

J-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[CALCULATIONS TO BE ATTACHED]

 

J-3

--------------------------------------------------------------------------------